COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Johnnie Bradley v. The State of Texas

Appellate case number:      01-12-00713-CR

Trial court case number: 1308876

Trial court:                338th District Court of Harris County

        Pursuant to Texas Rules of Appellate Procedure 34.5(c) and 44.3, the trial court clerk is
ordered to prepare, certify, and file a supplemental record containing a bill of costs. If no bill of
costs currently exists, the trial court clerk or an officer of the court is ordered to prepare a bill of
costs for inclusion in the supplemental record. See TEX. CODE CRIM. PROC. ANN. art. 103.006 (West
2001) (“If a criminal action or proceeding . . . is appealed, an officer of the court shall certify and
sign a bill of costs stating the costs that have accrued and send the bill of costs to the court to which
the action . . . is . . . appealed.”).

      The supplemental clerk’s record shall be filed in the First Court of Appeals no later than
March 26, 2014.
        It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually         Acting for the Court


Date: March 11, 2014